Citation Nr: 0201929	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-18 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.  

2.  Entitlement to an increased rating for headache 
disability, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

(The issue of entitlement to service connection for back 
disability will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1979 to December 
1992.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein has been obtained.

2.  In an unappealed rating decision February 1994, the RO 
denied service connection for a back disability.

3.  The evidence submitted subsequent to the February 1994 
rating decision includes evidence which is not duplicative or 
redundant and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran does not have multi-infarct dementia 
associated with brain trauma, he experiences frequent 
headaches that are not prostrating in nature.

5.  A hearing loss disability is manifested by no more than a 
Level IV impairment in the right ear and a Level II 
impairment in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for a rating in excess of 10 percent for 
headache disability have not been met.  38 U.S.C.A. § 1155 
(West 1155); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 
(2001); 38 C.F.R. § 4.130, Diagnostic Code 9304 (2001).  

3.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1155); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100-6110 (1998); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100, 4.86 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied entitlement to service connection for a back 
disability in an unappealed rating decision dated in February 
1994.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

In the February 1994 rating decision, the RO considered 
service medical records showing that the veteran incurred an 
injury in 1981, in-service, when an Amtrak gait fell on him.  
Service records reflect that the veteran received medical 
treatment for a head injury and for multiple contusions.  
Later service medical entries include note of complaints 
relevant to the chest, right hip, right shoulder, and head.  
The report of a December 1992 release from active duty 
examination notes that the veteran had fallen on his head and 
back in connection with the in-service Amtrak injury and that 
he had experienced a temporary loss of feeling in his leg 
thereafter.  His back was found to be normal on the December 
1992 examination.  In February 1994, the RO also considered 
the report of a VA examination conducted in April 1993.  The 
VA examiner noted the veteran's history of an in-service 
injury as well as his complaints of back problems thereafter; 
however, physical examination and X-rays were interpreted as 
normal with respect to the veteran's back.

Since the February 1994 rating decision, more recent private 
medical evidence has been associated with the claims file.  
Such evidence is neither cumulative nor redundant.  It 
includes diagnosis of chronic lumbosacral strain and X-ray 
evidence of degenerative changes.  In particular, a December 
1998 entry includes the opinion of the veteran's private 
physician that the veteran's persistent low back pain was 
secondary to an accident incurred while on active military 
duty; the impression was persistent low back pain, probably 
degenerative joint disease.  A July 1999 private record 
includes note of the veteran's in-service injury, to include 
injury to the back.  

The above-cited evidence is clearly material to the question 
of whether the veteran has a back disability related to an 
in-service injury and, for the purposes of determining 
materiality, is presumed credible.  As such, the veteran's 
claim is now reopened.  38 C.F.R. § 3.156(a).

Since new and material evidence to reopen this claim is 
already of record, no additional information or evidence is 
needed to substantiate the claim to reopen and there is no 
prejudice to the veteran as a result of the Board deciding 
this issue without first affording the RO an opportunity to 
consider the issue in light of the regulations implementing 
the VCAA.

The Board is undertaking additional development with respect 
to the veteran's reopened claim for service connection for 
back disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

II.  Increased Ratings

A.  VCAA

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims for 
increased ratings.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The record reflects that the veteran has been notified of the 
law and regulations governing disability evaluations.  He has 
been advised of the evidence considered in connection with 
his appeal, and the evidence required to show entitlement to 
higher ratings for headaches and hearing loss.  With respect 
to his rating claims, his service medical records are 
associated with the claims file, and the record contains 
sufficient medical evidence, to include contemporary VA 
examination reports speaking directly to the nature and 
severity of hearing loss and headaches.

The record also reflects that by letter dated in April 2001, 
the RO notified the veteran as to the potential impact of the 
VCAA on his claims, advised him as to the evidence that had 
been considered in connection with his claims, and as to the 
nature of evidence potentially probative of such claims.  The 
RO afforded the veteran an additional period of time in which 
to submit evidence in support of his claims.  With respect to 
his rating claims, neither the veteran nor his representative 
has submitted or identified additionally available evidence 
pertinent to his headache or hearing loss rating claims since 
issuance of the July 1999 statement of case.  Insofar as 
there appears to be no additionally available medical 
evidence pertinent to such claims, and as the veteran has not 
identified any material change in his disabilities since the 
last VA examinations of record, there is no reasonable 
possibility that additional development would substantiate 
the veteran's claims.  

In sum no further action is required to comply with the 
notice and duty to assist provisions of the VCAA and the 
implementing regulations.  A remand for RO consideration of 
the veteran's increased rating claims in light of the 
regulations implementing the VCAA would only serve to delay 
resolution of the these claims with no benefit flowing to the 
veteran.  Accordingly, the Board will address the merits of 
these claims.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Headaches

38 C.F.R. § 4.124a, Diagnostic Code 8045 pertains to brain 
disease due to trauma and provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code.  The evidence does not reflect that the 
veteran's claims any hemiplegia, epileptiform seizures, 
facial nerve paralysis or other neurologic disability 
attributable to his in-service head injury.  Rather, he 
complains of headaches, for which the RO has assigned a 10 
percent rating under Diagnostic Code 8045-8100.

38 C.F.R. § 4.124, Diagnostic Code 8100 [Migraine] provides 
for assignment of a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  With characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, a 30 percent rating is warranted.  
With characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned.  

In this case, there is no evidence that the veteran has 
characteristic prostrating attacks of headaches.  The 
pertinent evidence is set out in brief below:

At the time of VA examination in April 1993 the veteran 
complained of having headaches one or two times per month and 
reported that such lasted up to a few hours and were somewhat 
relieved with Tylenol or Motrin.  The impression was 
headaches, no neurological sequelae.

In connection with private evaluation in November 1998, the 
veteran complained of a prism or crystal type of visual 
defect, bilaterally, which lasted 20-to-30 minutes and was 
occasionally associated with a mild headache but without 
other symptoms.  He gave a history of increased occipital 
stress type syndrome that the private physician indicated 
appeared to be unrelated to the aura.  The impression was an 
atypical type of migraine or migraine variant.  The physician 
did not feel any intervention was needed at that time and 
that absent any evidence of worsening no further evaluation 
was required.

The most recent evidence is the report of VA fee-basis 
examination conducted in January 1999.  At that time the 
veteran reported that he experiences headaches four times a 
week, lasting from five-to-10 minutes up to a couple of 
hours, without relieving or aggravating factors.  He denied 
associated aura, nausea or vomiting.  He stated his headaches 
were relieved with Tylenol and massage to the back of the 
head and indicated his function level varied depending on the 
severity of his headache.  Examination revealed a 
normocephalic, atraumatic skull, with normal cranial nerve 
examination.  The examiner indicated that due to recent 
lateralizing signs affecting the veteran's left visual field, 
evaluation to rule out a chronic subdural hematoma or post-
traumatic encephalomalacia/atrophy was warranted.  A 
computerized tomography scan showed a very slight midline 
shift of the ventricular system towards the left side, 
without right-sided effacement.  Also noted was a fluid 
collection along the posterior aspect of the cerebellum, with 
the appearance of an arachnoid cyst.  The examiner reviewed 
those findings and then concluded the veteran had traumatic 
headaches.

In his Form 9, received in August 1999, the veteran reported 
that he frequently has headaches and that when he does his 
headaches affect everything he does.  In connection with 
medical evaluation, the veteran has consistently testified to 
treatment with only over-the-counter medications and/or 
massaging of his head.  He has consistently denied any aura, 
nausea or vomiting associated with his headaches.  In January 
1999, he indicated that the headaches occurred approximately 
four times per week and lasted only from five-to-ten minutes 
to a few hours.  Similarly, in connection with private 
evaluation he indicated he had visual symptoms occasionally 
associated with a mild headache that lasted only 20-to-30 
minutes.  The veteran has not identified any evidence of 
required medical intervention or periodic medical treatment 
for his headaches.  Notably, the 1998 private physician 
indicated no such intervention was warranted.  The veteran 
has not argued that his headaches last longer than a few 
hours.  He has not argued, and the evidence does not reflect, 
that he has missed any time from work or that his headaches 
are of such a severity or duration so as to incapacitate him 
from all activities and be considered prostrating in nature.  
As such an evaluation in excess of 10 percent is not 
warranted based on consideration of Diagnostic Code 8100.

Diagnostic Code 8045 further provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more.  The 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  The veteran in this case 
clearly does not have a diagnosis of multi-infarct dementia 
associated with brain trauma.  Accordingly, a schedular 
rating in excess of 10 percent is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.

Hearing Loss

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992). 

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

At the time of examination in January 1999, the veteran 
manifested a left ear average decibel loss of 38.75 and a 
speech recognition ability of 86 percent.  He manifested a 
right ear average decibel loss of 46.25 and a speech 
recognition ability of 74 percent.  Such represents a Level 
IV in the right ear and a Level II in the left ear, which 
combined warrants a noncompensable evaluation under either 
the old or revised rating criteria.  See 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 
(1998); 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 
6100 (2001).  

The veteran argues that he has a hard time understanding and 
hearing different noises.  However, the Board emphasizes that 
as described by the United States Court of Appeals for 
Veterans Claims, the assignment of disability ratings in 
hearing cases is derived by a mechanical application of the 
Schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In applying the medical 
evidence to the Schedule the Board determines that an 
increased rating is not warranted at this time.  The Board 
emphasizes that the evidence in this case is not so evenly 
balanced as to require application of the provisions of 38 
U.S.C.A. § 5107.  In addition, the evidence does not render a 
question as to which of two evaluations will be assigned, so 
the provisions of 38 C.F.R. § 4.7 are also not for 
application.  

ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a back disability is granted.

Entitlement to an increased rating for headache disability is 
denied.

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

